Appeal from order of vice chancellor of first circuit allowing an injunction. Order reversed, and injunction dissolved unless complainant amends his bill, if he has not already done so, within forty days, by inserting a charge therein that the testator Balbi died seized or possessed of real or personal estate, or both, of the value of 100,000 francs beyond the amount of his debts. • But if the bill has been or shall be amended, then, the injunction as granted is to stand until the perfecting of defendants answer. Costs of defendant upon motion and upon the appeal, to abide the event of the suit.